DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 9/16/21 is acknowledged.  The traversal is on the ground(s) that the search would not be a serious burden. This is not found persuasive because different classification for the two claimed inventions is proof of serious burden in and of itself.  As stated in MPEP 808.02, a serious burden is present when there is A) Separate classification thereof: this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 10,263,039. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.  

Pertaining to claim 1. A method of forming an array of memory cells, comprising:
forming a stack of materials comprising a first resistor material formed between a first conductive line material and a memory element material; 
forming a first conductive line; (Claim 9)
forming a resistor in series with the one or more memory materials, wherein the resistor is continuous across multiple memory cells; (Claim 9)

performing a first etch process through the stack to define a plurality of first conductive lines extending in a first direction; 
wherein the first resistor comprises a first resistor material that is formed on the first conductive material prior to performing the first etch such that the first resistor is defined during the first etch. (Claim 9)

subsequently performing a second etch process that includes: 
defining a plurality of second conductive lines extending in a second direction by etching through a second conductive material formed over the stack; and 
defining a plurality of memory elements by etching through the memory element material.
	forming the second conductive line comprises forming a second conductive material on the memory element, and wherein the method includes performing a second etch through the second conductive material and the memory element such that the second conductive line is defined during the second etch (Claim 10)

Pertaining to claim 2, see Claim 11.
Pertaining to claim 3, see Claim 12. 
Pertaining to claim 4, see Claims 10 and 12.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        11/3/21